TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00472-CV



                                        R. F., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
    NO. D-1-FM-11-004062, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant R.F. has filed an unopposed motion to dismiss her appeal, informing this

Court that she no longer wishes to prosecute the appeal. Accordingly, we grant her motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(2).



                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: October 25, 2013